DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the shorter extension” and “the larger extension.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are indefinite because they depend on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (US 5,083,903) hereinafter Erdmann.
Claim 1:
Erdmann discloses a blade [10] for a turbomachine, comprising a shroud [16] which is positioned on a tip side of the blade having an outer surface [top and side portions of the shroud 16] having at least one circumferential web [webs shown protruding from the shroud 16 in Fig. 1] arranged thereon, at least one pocket [38, 40] recessed in the outer surface and a hardfacing [24; col. 2, lines 17-20] provided on at least one edge [18, 20] of the shroud wherein a first pocket recessed in the outer surface is arranged adjacent to the hardfacing wherein the pocket is open to the edge [18, 20] and wherein between the pocket and the hardfacing a supporting wall [22] is arranged for supporting the hardfacing [24] during contact of the edge of the shroud with the edge of another shroud, wherein a side face of the pocket joins the supporting wall with a radius [22, 26, 38, 40].
Erdmann discloses the invention essentially as claimed as discussed above and further discloses  a side face of the pocket joins the supporting wall with a radius [22, 26, 38, 40].
 However, Erdmann does not expressly disclose the radius corresponding at least to the length of the shorter extension of the supporting wall and at most to 1.5 times the length of the larger extension of the supporting wall. 
 However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Erdmann by making the radius corresponding at least to the length of the shorter extension of the supporting wall and at most to 1.5 times the length of the larger extension of the supporting wall as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claims 2-5:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann teaches all of the claimed features except for more than two pockets. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing additional pockets within the system does anything more than produce predictable results, the mere duplication of the pockets in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Erdmann to include additional pockets as disclosed in claims 2-5, in order to predictably provide additional space to install hardened surface inserts.
Claim 6:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the shroud further comprises an open fifth pocket being arranged circumferentially adjacent to the third pocket and/or axially opposite to the first pocket and being separated from the fifth pocket by a fourth reinforcement rib. [Paras. 0032-0036; Figs. 4-5]
Claim 7:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the supporting wall has a substantially rectangular or rhomboid shape in top view of the shroud. [Paras. 0032-0036; Figs. 4-5]
Claim 8:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the shorter side of the supporting wall is arranged at the edge of the shroud. [Paras. 0032-0036; Figs. 4-5]
Claim 9:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the first pocket has substantially the same extension as the hardfacing with respect to the supporting wall. [22, 24, 38, 40]
Claim 10:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the supporting wall extends at an angle with respect to a circumferential direction. [22, 24]
Claim 11:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the first pocket extends from the supporting wall to the circumferential web. [Fig. 2, 38, 40 shown extending towards the webs]
Claim 12:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann discloses the invention essentially as claimed as discussed above and further discloses at least one pocket with a depth [38, 40].
However, Erdmann does not expressly disclose wherein the depth of at least one of the first pocket, second pocket, third pocket, fourth pocket, and fifth pocket, with regard to the outer surface, is in the range of 0.2 to 0.7 times the total thickness of the shroud in the area of the supporting wall.
A person having ordinary skill in the art would recognize that the thicker a cross section is the greater the strength but the thinner a cross section the less the mass. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Erdmann by making the depth of at least one of the first pocket, second pocket, third pocket, fourth pocket, and fifth pocket, with regard to the outer surface, is in the range of 0.2 to 0.7 times the total thickness of the shroud in the area of the supporting wall as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claim 13:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the edges of the shroud have a substantially Z-shaped design. [Fig. 2]
Claim 14:
Erdmann, as shown in the rejection above, discloses all the limitations of claim 1.
Erdmann also discloses wherein the blade is configured and arranged in a turbomachine. [col. 1, lines 12-15]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747